DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement 

   	As required by M.P.E.P. 609(c), the Applicant's submissions of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

  	Applicant’s Information Disclosure Statement has been received, entered into the record, and considered. See attached form PTO-1449.

	Claims 3, 7-8, 23, 17, 232-33 and 37-39 are canceled.

	Claims 1-2, 4-6, 9-22, 24-26, 28-31, 34-36, and 40 are pending for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 9-22, 24-26, 28-31, 34-36, and 40  is/are rejected under 35 U.S.C. 102 (a)(1) as being  anticipated  by Kim et al.  (US Publicatioin No.  20190268827 and Kim hereinafter).

   	Regarding Claims 1, 21, 28,  and 31,   Kim teaches a network fallback method, comprising:  receiving  (i.e. receives)  Para [0025], by a terminal device (i.e. terminal device)  Para [0101],  indication information (i.e. indication)  Para [0067]  sent through an access network  (i.e. RRC connection)  Para [0194],  the indication information being used for indicating  (i.e. indication)  Para [0067] whether a first network supports a specific service to be executed by the terminal device  (i.e. PLMN)  Para [0161];  and when the indication information indicates that the first network does not support the specific service  (i.e. RRC connection reconfiguration message)  Para [0207], initiating  scheduled message to the base station 200. The scheduled message may include an  scheduled message to the base station 200. The scheduled message may include an RRC connection request message. Thereafter, the CIoT device 100 receives a fourth message MSG4, e.g., an RRC connection configuration message from the base station 200. Then, the CIoT device 100 transmits 

  	Regarding Claim 34, Kim teaches wherein the processor is configured to:  	receive information indicating whether the first network supports the specific service from the core network (i.e. Radio Access Network (RAN) and a core network and has a function of maintaining a data path between an eNodeB 22 and the PDN GW 53. Furthermore, if a terminal (or User Equipment (UE) moves in a region in which service) Para [0007] and (i.e. searches .. core network … for a response message)  Para [0037]; 	or send a query message to the core network and receive the information indicating whether the first network supports the specific service from the core network according to the query message;  or determine whether the first network supports the specific service according to pre-configured information indicating whether the first network supports the specific service.

    	Regarding Claim 36, Kim teaches  wherein the transceiver is configured to:  receive a Radio Resource Control (RRC) connection establishment  (i.e. establish an RRC connection, the UE establishes an RRC connection )  Para [0037] (i.e. RRC connection)  Para [0194], request message (i.e. release request message)  Para [0210]-Para [0211] sent by the terminal device i.e. terminal device)  Para [0101],  the RRC connection establishment (i.e. establish an RRC connection, the UE establishes an 

  	Regarding Claim 40, Kim teaches  wherein the transceiver is further configured to: send an RRC connection release message  (i.e. transmits an RRC Connection Release message to the UE, and transmits an RRC Connection Release Complete message)  Para 0211]  to the terminal device to enable the terminal device to release  (i.e. transmits an RRC Connection Release message to the UE, and transmits an RRC Connection Release Complete message)  Para 0211] an RRC connection with the first network according to the RRC connection release message (i.e. transmits an RRC Connection Release message to the UE, and transmits an RRC Connection Release Complete message)  Para 0211].

			  		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  Kim et al. (US Publication No.  20190268827), “Method for transmitting RRC message and wireless device”, (January 9, 2017) (date appropriate).



Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571-272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen (Kevin) PAN can be reached on (571) 272-7855.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 



For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

/DIANE D MIZRAHI/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
Diane.Mizrahi@USPTO.gov